UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-2280 Name of Registrant: Putnam Convertible Income-Growth Trust Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam Convertible Income-Growth Trust One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 10/31/09 Date of reporting period: 07/01/2009 - 06/30/2010 Item 1: Proxy Voting Record Registrant : Putnam Convertible Income-Growth Trust Fund Name : Putnam Convertible Income-Growth Trust Date of fiscal year end: 10/31/2009 Aflac Incorporated Ticker Security ID: Meeting Date Meeting Status AFL CUSIP 001055102 05/03/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Daniel Amos Mgmt For For For 2 Elect John Shelby Amos, II Mgmt For For For 3 Elect Paul Amos, II Mgmt For For For 4 Elect Michael Armacost Mgmt For For For 5 Elect Kriss Cloninger, III Mgmt For For For 6 Elect Joe Harris Mgmt For For For 7 Elect Elizabeth Hudson Mgmt For For For 8 Elect Douglas Johnson Mgmt For For For 9 Elect Robert Johnson Mgmt For For For 10 Elect Charles Knapp Mgmt For For For 11 Elect E. Stephen Purdom Mgmt For For For 12 Elect Barbara Rimer Mgmt For For For 13 Elect Marvin Schuster Mgmt For For For 14 Elect David Thompson Mgmt For For For 15 Elect Robert Wright Mgmt For For For 16 Elect Takuro Yoshida Mgmt For For For 17 Advisory Vote on Executive Mgmt For For For Compensation 18 Ratification of Auditor Mgmt For For For Bank of America Corporation Ticker Security ID: Meeting Date Meeting Status BAC CUSIP 060505104 02/23/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase of Authorized Common Mgmt For For For Stock 2 Right to Adjourn Meeting Mgmt For For For Bank of America Corporation Ticker Security ID: Meeting Date Meeting Status BAC CUSIP 060505104 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Susan Bies Mgmt For For For 2 Elect William Boardman Mgmt For For For 3 Elect Frank Bramble, Sr. Mgmt For For For 4 Elect Virgis Colbert Mgmt For For For 5 Elect Charles Gifford Mgmt For For For 6 Elect Charles Holliday, Jr. Mgmt For For For 7 Elect D. Paul Jones, Jr. Mgmt For For For 8 Elect Monica Lozano Mgmt For For For 9 Elect Thomas May Mgmt For For For 10 Elect Brian Moynihan Mgmt For For For 11 Elect Donald Powell Mgmt For For For 12 Elect Charles Rossotti Mgmt For For For 13 Elect Robert Scully Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Increase of Authorized Common Mgmt For For For Stock 16 Advisory Vote on Executive Mgmt For For For Compensation 17 Amendment to the 2003 Key Mgmt For For For Associate Stock Plan 18 Shareholder Proposal Regarding ShrHldr Against Against For Disclosure of Prior Government Service 19 Shareholder Proposal Regarding ShrHldr Against Against For Non-Deductible Compensation 20 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 21 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 22 Shareholder Proposal Regarding ShrHldr Against Against For CEO Succession Planning 23 Shareholder Proposal Regarding ShrHldr Against Against For Report OTC Derivative Trading 24 Shareholder Proposal Regarding ShrHldr Against Against For Recoupment of Unearned Bonuses (Clawback) Celanese Corporation Ticker Security ID: Meeting Date Meeting Status CE CUSIP 150870103 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Weidman Mgmt For For For 2 Elect Mark Rohr Mgmt For For For 3 Elect Farah Walters Mgmt For For For 4 Ratification of Auditor Mgmt For For For Comcast Corporation Ticker Security ID: Meeting Date Meeting Status CMCSA CUSIP 20030N101 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect S. Decker Anstrom Mgmt For For For 1.2 Elect Kenneth Bacon Mgmt For For For 1.3 Elect Sheldon Bonovitz Mgmt For For For 1.4 Elect Edward Breen Mgmt For For For 1.5 Elect Julian Brodsky Mgmt For For For 1.6 Elect Joseph Collins Mgmt For For For 1.7 Elect J. Michael Cook Mgmt For For For 1.8 Elect Gerald Hassell Mgmt For For For 1.9 Elect Jeffrey Honickman Mgmt For For For 1.10 Elect Brian Roberts Mgmt For For For 1.11 Elect Ralph Roberts Mgmt For For For 1.12 Elect Judith Rodin Mgmt For For For 1.13 Elect Michael Sovern Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2006 Cash Bonus Plan Mgmt For For For 4 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 5 Shareholder Proposal Regarding ShrHldr Against Against For CEO Succession Planning 6 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman DIRECTV Ticker Security ID: Meeting Date Meeting Status DTV CUSIP 25490A101 06/03/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Neil Austrian Mgmt For For For 1.2 Elect Ralph Boyd, Jr. Mgmt For For For 1.3 Elect Paul Gould Mgmt For For For 1.4 Elect Charles Lee Mgmt For For For 1.5 Elect Peter Lund Mgmt For For For 1.6 Elect Gregory Maffei Mgmt For For For 1.7 Elect John Malone Mgmt For For For 1.8 Elect Nancy Newcomb Mgmt For For For 1.9 Elect Haim Saban Mgmt For For For 1.10 Elect Michael White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2010 Stock Plan Mgmt For For For 4 Executive Officer Cash Bonus Plan Mgmt For For For 5 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement Newfield Exploration Company Ticker Security ID: Meeting Date Meeting Status NFX CUSIP 651290108 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lee Boothby Mgmt For For For 2 Elect Philip Burguieres Mgmt For For For 3 Elect Pamela Gardner Mgmt For For For 4 Elect John Kemp III Mgmt For For For 5 Elect J. Michael Lacey Mgmt For For For 6 Elect Joseph Netherland Mgmt For For For 7 Elect Howard Newman Mgmt For For For 8 Elect Thomas Ricks Mgmt For For For 9 Elect Juanita Romans Mgmt For For For 10 Elect Charles Shultz Mgmt For For For 11 Elect J. Terry Strange Mgmt For For For 12 2010 Employee Stock Purchase Mgmt For For For Plan 13 Ratification of Auditor Mgmt For For For NII Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status NIHD CUSIP 62913F201 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Steven Dussek Mgmt For For For 1.2 Elect Donald Guthrie Mgmt For For For 1.3 Elect Steven Shindler Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Incentive Mgmt For Against Against Compensation Plan Putnam Money Market Liquidity Fund Ticker Security ID: Meeting Date Meeting Status CUSIP 746763168 11/19/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.01 Elect Ravi Akhoury Mgmt For For For 1.02 Elect Jameson Baxter Mgmt For For For 1.03 Elect Charles Curtis Mgmt For For For 1.04 Elect Robert Darretta Mgmt For For For 1.05 Elect Myra Drucker Mgmt For For For 1.06 Elect John Hill Mgmt For For For 1.07 Elect Paul Joskow Mgmt For For For 1.08 Elect Elizabeth Kennan Mgmt For For For 1.09 Elect Kenneth Leibler Mgmt For For For 1.10 Elect Robert Patterson Mgmt For For For 1.11 Elect George Putnam, III Mgmt For For For 1.12 Elect Robert Reynolds Mgmt For For For 1.13 Elect W. Thomas Stephens Mgmt For For For 1.14 Elect Richard Worley Mgmt For For For 2 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund 2.01 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Both Fund Family Breakpoints And Performance Fees 2.02 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Fund Family Breakpoints Only 2.03 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Performance Fees Only 3 Approving An Amendment To Your Fund's Fundamental Investment Restriction With Respect To: 3.01 Investments in Commodities N/A N/A N/A N/A 3.02 Diversification of Investments N/A N/A N/A N/A 3.03 The Acquisition of Voting Securities N/A N/A N/A N/A 3.04 Borrowing N/A N/A N/A N/A 3.05 Making Loans N/A N/A N/A N/A 4 Approving An Amendment To Your Fund's Agreement And Declaration of Trust With Respect To: 4.01 The Duration Of The Trust N/A N/A N/A N/A 4.02 Redemption At The Option Of The N/A N/A N/A N/A Trust 5 Shareholders Request That The N/A N/A N/A N/A Board Institute Procedues To Prevent Holding Investments In Companies That, In The Judgment Of The Board, Substantially Contribute To Genocide Or Crimes Against Humanity, The Most Egregious Violations Of Human Rights. Qwest Communications International Inc. Ticker Security ID: Meeting Date Meeting Status Q CUSIP 749121109 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Edward Mueller Mgmt For For For 2 Elect Charles Biggs Mgmt For For For 3 Elect K. Dane Brooksher Mgmt For For For 4 Elect Peter Hellman Mgmt For For For 5 Elect R. David Hoover Mgmt For For For 6 Elect Patrick Martin Mgmt For For For 7 Elect Caroline Matthews Mgmt For For For 8 Elect Wayne Murdy Mgmt For For For 9 Elect Jan Murley Mgmt For For For 10 Elect Michael Roberts Mgmt For For For 11 Elect James Unruh Mgmt For For For 12 Elect Anthony Welters Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Amendment to the Employee Stock Mgmt For For For Purchase Plan 15 Shareholder Proposal Regarding ShrHldr Against Against For Performance-Based Equity Compensation 16 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 17 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 18 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting The Goldman Sachs Group, Inc. Ticker Security ID: Meeting Date Meeting Status GS CUSIP 38141G104 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lloyd Blankfein Mgmt For For For 2 Elect John Bryan Mgmt For For For 3 Elect Gary Cohn Mgmt For For For 4 Elect Claes Dahlback Mgmt For For For 5 Elect Stephen Friedman Mgmt For For For 6 Elect William George Mgmt For For For 7 Elect James Johnson Mgmt For For For 8 Elect Lois Juliber Mgmt For For For 9 Elect Lakshmi Mittal Mgmt For For For 10 Elect James Schiro Mgmt For For For 11 Elect H. Lee Scott, Jr. Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Advisory Vote on Executive Mgmt For For For Compensation 14 Elimination of Supermajority Mgmt For For For Requirement 15 Amendment to Certificate of Mgmt For For For Incorporation Regarding the Right to Call Special Meetings 16 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 17 Shareholder Proposal Regarding ShrHldr Against Against For Report OTC Derivative Trading 18 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 19 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 20 Shareholder Proposal Regarding ShrHldr Against Against For Report on Climate Policy 21 Shareholder Proposal Regarding ShrHldr Against Against For Report on Ratio Between Executive and Employee Pay 22 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement Wells Fargo & Company Ticker Security ID: Meeting Date Meeting Status WFC CUSIP 949746101 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Baker II Mgmt For Against Against 2 Elect John Chen Mgmt For Against Against 3 Elect Lloyd Dean Mgmt For Against Against 4 Elect Susan Engel Mgmt For Against Against 5 Elect Enrique Hernandez, Jr. Mgmt For Against Against 6 Elect Donald James Mgmt For Against Against 7 Elect Richard McCormick Mgmt For Against Against 8 Elect Mackey McDonald Mgmt For Against Against 9 Elect Cynthia Milligan Mgmt For Against Against 10 Elect Nicholas Moore Mgmt For Against Against 11 Elect Philip Quigley Mgmt For Against Against 12 Elect Judith Runstad Mgmt For Against Against 13 Elect Stephen Sanger Mgmt For Against Against 14 Elect Robert Steel Mgmt For Against Against 15 Elect John Stumpf Mgmt For Against Against 16 Elect Susan Swenson Mgmt For Against Against 17 Advisory Vote on Executive Mgmt For For For Compensation 18 Increase of Authorized Common Mgmt For For For Stock 19 Ratification of Auditor Mgmt For For For 20 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) 21 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 22 Shareholder Proposal Regarding ShrHldr Against Against For Reviewing Charitable Spending 23 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'N/A' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Convertible Income-Growth Trust By: /s/ Jonathan S. Horwitz Name: Jonathan S. Horwitz Title: Executive Vice President, Treasurer, Principal Executive Officer and Compliance Liaison Date: August 9, 2010
